Name: EFTA SURVEILLANCE AUTHORITY DECISION No 71/95/COL of 5 July 1995 amending for the second time the Rules of Procedure of the EFTA Surveillance Authority
 Type: Decision
 Subject Matter: nan
 Date Published: 1995-09-14

 Avis juridique important|E1995C0071EFTA SURVEILLANCE AUTHORITY DECISION No 71/95/COL of 5 July 1995 amending for the second time the Rules of Procedure of the EFTA Surveillance Authority Official Journal L 218 , 14/09/1995 P. 0028 - 0028EFTA SURVEILLANCE AUTHORITY DECISION No 71/95/COL of 5 July 1995 amending for the second time the Rules of Procedure of the EFTA Surveillance Authority THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 13 thereof,Considering the Rules of Procedure of the EFTA Surveillance Authority (1),Whereas certain adjustments are needed to these Rules of Procedure,HAS ADOPTED THIS DECISION:1. In Article 2, the first paragraph shall be replaced by the following text:'In the performance of its official functions, the College shall be assisted by five departments, namely three Directorates, Legal & Executive Affairs and Administration`.2. In Article 3, second paragraph, the words 'The Legal Service` shall be replaced by 'Legal & Executive Affairs`.3. In Articles 10, first paragraph, 11, second paragraph, 17, first paragraph, 18, first paragraph and 19, the words 'the Executive Secretary` shall be replaced by 'the Director of Legal and Executive Affairs`.4. In Article 21, the words 'or the Executive Secretary` and the words 'and the Executive Secretary, respectively` shall be deleted.5. This Decision shall apply as from 1 July 1995.6. This Decision, which is authentic in the English language, shall be published in the EEA Section of and the EEA Supplement to the Official Journal of the European Communities.Done at Brussels, 5 July 1995.For the EFTA Surveillance AuthorityPresidentKnut ALMESTAD(1) Adopted by the Authority on 7 January 1994, Decision No 1/94/COL (OJ No L 113, 4. 5. 1994, p. 19; EEA Supplement No 6, 4. 5. 1994, p. 1), amended by Decision 18/95/COL.